Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

JERRY T. DROOK                                     GREGORY F. ZOELLER
Public Defender’s Office                           Attorney General of Indiana
Marion, Indiana
                                                   JODI KATHRYN STEIN
                                                   Deputy Attorney General

                                                                                    FILED
                                                   Indianapolis, Indiana

                                                                                 Oct 31 2012, 9:35 am
                               IN THE
                     COURT OF APPEALS OF INDIANA                                         CLERK
                                                                                       of the supreme court,
                                                                                       court of appeals and
                                                                                              tax court




C.L.,                                              )
                                                   )
        Appellant-Respondent,                      )
                                                   )
               vs.                                 )       No. 27A02-1203-JV-232
                                                   )
STATE OF INDIANA,                                  )
                                                   )
        Appellee-Petitioner.                       )


                      APPEAL FROM THE GRANT SUPERIOR COURT
                     The Honorable Dana J. Kenworthy, Judge Pro Tempore
                          The Honorable Brian McLane, Magistrate
                                Cause No. 27D02-1201-JD-3


                                        October 31, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          C.L. appeals the finding he committed an act that would be Class C felony battery if

committed by an adult.1 As there was sufficient evidence to support his adjudication as a

delinquent, we affirm.

                             FACTS AND PROCEDURAL HISTORY

          On January 2, 2012, James Johnson arrived at the residence of Stephanie Horton, her

husband, Tyrone Bloomfield, and her son, C.L. When Johnson arrived, Horton asked him if

he had any money. Bloomfield then struck Johnson in the back of the head with a piece of

metal and knocked him unconscious. When Johnson regained consciousness, C.L. was

standing above him and punching him in the face repeatedly. C.L. continued to punch

Johnson’s face as Johnson left. Horton took Johnson to his house, where his niece called

911. The responding officer found Johnson face down and unconscious. Paramedics were

able to revive Johnson with smelling salts, at which time Johnson identified C.L. and

Bloomfield as his attackers. The police then arrested Bloomfield and C.L. Johnson no

longer had money in his possession.

          The State alleged C.L. was a delinquent for committing an act that would be Class C

felony battery if committed by an adult. After a fact-finding hearing, the juvenile court found

C.L. had committed the act, adjudicated him a delinquent, and placed him in the wardship of

the Department of Correction.




1
    Ind. Code § 35-42-2-1(a)(3).
                                               2
                            DISCUSSION AND DECISION

       C.L. challenges the sufficiency of the evidence supporting his adjudication. When the

State seeks to have a juvenile adjudicated a delinquent for committing an act that would be a

crime if committed by an adult, the State must prove every element of that crime beyond a

reasonable doubt. A.E.B v. State, 756 N.E.2d 536, 540 (Ind. Ct. App. 2001). When

reviewing the sufficiency of the evidence supporting a juvenile adjudication, we neither

reweigh the evidence nor judge the credibility of the witnesses. Id. We consider only “the

evidence of probative value and the reasonable inferences that support the determination.”

Id.

       The State had to prove C.L. touched Johnson in a rude, insolent, or angry manner that

resulted in serious bodily injury. Ind. Code § 35-42-2-1(a)(3). Serious bodily injury is

“bodily injury that creates a substantial risk of death or that causes: (1) serious permanent

disfigurement; (2) unconsciousness; (3) extreme pain; (4) permanent or protracted loss or

impairment of the function of a bodily member or organ; or (5) loss of a fetus.” Ind. Code §

35-31.5-2-292. C.L. hit Johnson in the face multiple times with his fists, and Johnson

suffered a fractured facial bone, a broken nose, and a broken tooth. Johnson testified the

injuries caused him extreme pain. That was ample evidence C.L. committed an act that

would be Class C felony battery if committed by an adult. See Sutton v. State, 714 N.E.2d

694, 696-97 (Ind. Ct. App. 1999) (victim sustained “serious bodily injury” when Sutton

struck her with an open hand twice, resulting in soft tissue damage to her face, prolonged



                                             3
pain, and multiple contusions), reh’g denied. Accordingly, we affirm his adjudication as a

delinquent.

      Affirmed.

NAJAM, J., and KIRSCH, J., concur.




                                            4